EXHIBIT 10.24

PRB ENERGY, INC.

2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

Name of Participant: 

No. of Shares: 

Date of Grant:

 

Shares Vested:

Date:

[Performance Measure:]

 

 

 

 

 

 

 

 

 

 

A.            PRB Energy, Inc. (the “Company”) wishes to give you an added
incentive to continue in the long-term service of the Company and to create in
you a more direct interest in the future success of the operations of the
Company by granting you restricted shares of the Company’s common stock (the
“Common Stock”), pursuant to the provisions of the Company’s 2007 Equity
Incentive Plan (the “Plan”).

B.            The Company and you desire to set forth the terms and conditions
of such grant.

NOW THEREFORE, pursuant to the terms of this Restricted Stock Award Agreement
(this “Agreement”), the Company grants you the number of shares of Common Stock
(the “Shares” or the “Award”) indicated above. Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Award are as follows:


1.             GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, IN CONSIDERATION OF YOUR SERVICES TO THE COMPANY, YOU HEREBY
AGREE TO ACQUIRE FROM THE COMPANY, AND THE COMPANY HEREBY AGREES TO GRANT TO
YOU, THE AGGREGATE NUMBER OF SHARES SPECIFIED ABOVE.


2.             CLOSING/ESCROW OF UNVESTED SHARES.  AS SECURITY FOR YOUR FAITHFUL
PERFORMANCE OF THE TERMS OF THIS AGREEMENT AND TO INSURE THE AVAILABILITY FOR
DELIVERY OF YOUR SHARES UPON FORFEITURE HEREIN PROVIDED FOR, YOU AGREE TO
DELIVER THE DULY ISSUED STOCK CERTIFICATE(S) EVIDENCING THE SHARES REGISTERED IN
YOUR NAME TO THE SECRETARY OF THE COMPANY OR THE SECRETARY’S DESIGNEE (“ESCROW
AGENT”), AS ESCROW AGENT FOR THE SHARES, PURSUANT TO THE TERMS OF THE PLAN.


--------------------------------------------------------------------------------


 


3.             NORMAL VESTING.  SUBJECT TO THE LIMITATIONS CONTAINED HEREIN, THE
SHARES YOU RECEIVE HEREUNDER WILL VEST AS PROVIDED IN THE ABOVE TABLE [UPON
PERFORMANCE OF THE RELEVANT PERFORMANCE MEASURE,] PROVIDED THAT AT THE RELEVANT
VESTING DATE YOU REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY.


4.             ACCELERATED VESTING UPON DEATH, DISABILITY OR RETIREMENT. 
NOTWITHSTANDING SECTION 3 HEREOF, IN THE EVENT YOUR CONTINUOUS EMPLOYMENT WITH
THE COMPANY TERMINATES DUE TO YOUR DISABILITY OR DEATH, ALL FORFEITURE RISK
IMPOSED ON THE SHARES HEREUNDER SHALL LAPSE AND ALL SHARES SUBJECT TO THIS AWARD
SHALL IMMEDIATELY BECOME FULLY VESTED AND NONFORFEITABLE.


5.             ACCELERATED VESTING UPON CHANGE OF CONTROL.  NOTWITHSTANDING
SECTION 3 HEREOF, THE SHARES SHALL VEST IMMEDIATELY UPON A CHANGE OF CONTROL IF
YOU HAVE BEEN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH THE DATE IMMEDIATELY
PRIOR TO THE OCCURRENCE OF A CHANGE OF CONTROL.


6.             ISSUANCE OF UNRESTRICTED SHARES.  UPON THE VESTING OF ANY SHARES,
SUCH VESTED SHARES WILL NO LONGER BE SUBJECT TO FORFEITURE AS PROVIDED IN
SECTION 7 HEREOF, BUT WILL CONTINUE TO BE SUBJECT TO ANY OTHER PROVISIONS OF
THIS AGREEMENT. AS SOON AS PRACTICABLE AFTER VESTING OF ANY SHARES, THE COMPANY
SHALL DELIVER TO YOU CERTIFICATES ISSUED IN YOUR NAME FOR THE NUMBER OF SHARES
THAT HAVE VESTED.


7.             FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE, IF
YOUR EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR ANY REASON OTHER THAN
DISABILITY OR DEATH AS STATED IN SECTION 4 HEREOF [OR YOU FAIL TO MEET THE
SPECIFIED PERFORMANCE MEASURE AS OF THE RELEVANT VESTING DATE,] THEN ANY SHARES
THAT HAVE NOT PREVIOUSLY VESTED SHALL BE FORFEITED BY YOU TO THE COMPANY, YOU
SHALL THEREAFTER HAVE NO RIGHT, TITLE OR INTEREST WHATSOEVER IN SUCH SHARES,
AND, IF APPLICABLE, YOU SHALL IMMEDIATELY RETURN TO THE COMPANY ANY AND ALL
CERTIFICATES REPRESENTING SUCH SHARES SO FORFEITED THEN IN YOUR POSSESSION.
ADDITIONALLY, YOU WILL EXECUTE AND DELIVER TO THE COMPANY ANY AND ALL
DOCUMENTATION NECESSARY TO EVIDENCE THE FORFEITURE OF SUCH SHARES AND THE
TRANSFER THEREOF TO THE COMPANY. THE COMPANY WILL BE AUTHORIZED TO CANCEL ANY
AND ALL CERTIFICATES REPRESENTING SUCH SHARES SO FORFEITED AND ISSUE AND DELIVER
TO YOU A NEW CERTIFICATE FOR ANY SHARES WHICH VESTED PRIOR TO FORFEITURE, IF
ANY.


8.             RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, YOU SHALL EXERCISE ALL RIGHTS AND PRIVILEGES OF A STOCKHOLDER OF THE
COMPANY WITH RESPECT TO THE SHARES DEPOSITED IN ESCROW.  YOU SHALL BE DEEMED TO
BE THE HOLDER OF THE SHARES FOR PURPOSES OF RECEIVING ANY DIVIDENDS THAT MAY BE
PAID WITH RESPECT TO SUCH SHARES AND FOR PURPOSES OF EXERCISING ANY VOTING,
LIQUIDATION OR OTHER RIGHTS RELATING TO SUCH SHARES, EVEN IF SOME OR ALL OF THE
SHARES HAVE NOT YET VESTED AND BEEN RELEASED FROM THE RISK OF FORFEITURE.


9.             LIMITATIONS ON TRANSFER.  IN ADDITION TO ANY OTHER LIMITATION ON
TRANSFER CREATED BY APPLICABLE SECURITIES LAWS, YOU SHALL NOT SELL, ASSIGN,
HYPOTHECATE, DONATE, ENCUMBER OR OTHERWISE DISPOSE OF ANY INTEREST IN THE SHARES
WHILE THE SHARES ARE SUBJECT TO THE RISK OF FORFEITURE.  AFTER ANY SHARES HAVE
BEEN FULLY VESTED AND NONFORFEITABLE, YOU SHALL NOT SELL, ASSIGN, HYPOTHECATE,
DONATE, ENCUMBER OR OTHERWISE DISPOSE OF ANY INTEREST IN THE SHARES EXCEPT IN
COMPLIANCE WITH THE PROVISIONS HEREIN AND APPLICABLE SECURITIES LAWS.

2


--------------------------------------------------------------------------------


 


10.           RESTRICTIVE LEGEND.  ALL CERTIFICATES REPRESENTING THE UNVESTED
SHARES SHALL HAVE ENDORSED THEREON A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM
(IN ADDITION TO ANY OTHER LEGEND WHICH MAY BE REQUIRED BY OTHER AGREEMENTS
BETWEEN THE PARTIES HERETO):

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RISK OF FORFEITURE
SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THIS COMPANY.  ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES
SUBJECT TO SUCH RISK OF FORFEITURE IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE COMPANY.”


11.           TRANSFERABILITY.  YOUR AWARD IS NOT TRANSFERABLE EXCEPT BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION AND SHALL BE EXERCISABLE DURING YOUR
LIFETIME ONLY BY YOU.


12.           AWARD NOT A SERVICE CONTRACT.  YOUR AWARD IS NOT AN EMPLOYMENT OR
SERVICE CONTRACT, AND NOTHING IN YOUR AWARD SHALL BE DEEMED TO CREATE IN ANY WAY
WHATSOEVER ANY OBLIGATION ON YOUR PART TO CONTINUE IN THE EMPLOY OF THE COMPANY,
OR OF THE COMPANY TO CONTINUE YOUR EMPLOYMENT.  IN ADDITION, NOTHING IN YOUR
AWARD SHALL OBLIGATE THE COMPANY OR AN AFFILIATED CORPORATION, THEIR RESPECTIVE
STOCKHOLDERS, BOARDS OF DIRECTORS, OFFICERS OR EMPLOYEES TO CONTINUE ANY
RELATIONSHIP THAT YOU MIGHT HAVE AS A DIRECTOR OR CONSULTANT FOR THE COMPANY OR
AN AFFILIATED CORPORATION.


13.           TAX WITHHOLDING.  THE PARTIES HERETO RECOGNIZE THAT THE COMPANY
MAY BE OBLIGATED TO WITHHOLD FEDERAL AND STATE INCOME TAXES OR OTHER TAXES UPON
THE VESTING OF THE SHARES, OR, IN THE EVENT THAT YOU ELECT UNDER SECTION 83(B)
OF INTERNAL REVENUE CODE, AS AMENDED (THE “CODE”) TO REPORT THE RECEIPT OF THE
SHARES AS INCOME IN THE YEAR OF RECEIPT, UPON YOUR RECEIPT OF THE SHARES.  YOU
AGREE THAT, AT SUCH TIME, IF YOU ARE REQUIRED TO WITHHOLD SUCH TAXES, YOU SHALL
PROMPTLY PAY IN CASH UPON DEMAND TO THE COMPANY HAVING SUCH OBLIGATION, SUCH
AMOUNTS AS SHALL BE NECESSARY TO SATISFY SUCH OBLIGATION.


14.           TAX CONSEQUENCES. YOU UNDERSTAND THAT THE ACQUISITION AND VESTING
OF THE SHARES MAY HAVE ADVERSE TAX CONSEQUENCES THAT MAY BE AVOIDED OR MITIGATED
BY FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE.  SUCH ELECTION MUST BE
FILED WITHIN THIRTY (30) DAYS AFTER THE DATE OF GRANT.  YOU ACKNOWLEDGE THAT IT
IS YOUR OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION
UNDER CODE SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON
YOUR BEHALF.


15.           NOTICES.  ANY NOTICES PROVIDED FOR IN YOUR AWARD OR THE PLAN SHALL
BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON RECEIPT OR, IN
THE CASE OF NOTICES DELIVERED BY MAIL BY THE COMPANY TO YOU, FIVE (5) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAIL, POSTAGE PREPAID, ADDRESSED TO YOU AT THE LAST
ADDRESS YOU PROVIDED TO THE COMPANY.

3


--------------------------------------------------------------------------------


 


16.           MISCELLANEOUS.


(A)           THE RIGHTS AND OBLIGATIONS OF THE COMPANY UNDER YOUR AWARD SHALL
BE TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL COVENANTS AND
AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE
COMPANY’S SUCCESSORS AND ASSIGNS. YOUR RIGHTS AND OBLIGATIONS UNDER YOUR AWARD
MAY ONLY BE ASSIGNED WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.


(B)           YOU AGREE UPON REQUEST TO EXECUTE ANY FURTHER DOCUMENTS OR
INSTRUMENTS NECESSARY OR DESIRABLE IN THE SOLE DETERMINATION OF THE COMPANY TO
CARRY OUT THE PURPOSES OR INTENT OF YOUR AWARD.


(C)           YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE REVIEWED YOUR AWARD IN ITS
ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
EXECUTING AND ACCEPTING YOUR AWARD AND FULLY UNDERSTAND ALL PROVISIONS OF YOUR
AWARD.


17.           GOVERNING PLAN DOCUMENT.  YOUR AWARD IS SUBJECT TO ALL THE
PROVISIONS OF THE PLAN, THE PROVISIONS OF WHICH ARE HEREBY MADE A PART OF YOUR
AWARD, AND IS FURTHER SUBJECT TO ALL INTERPRETATIONS, AMENDMENTS, RULES AND
REGULATIONS WHICH MAY FROM TIME TO TIME BE PROMULGATED AND ADOPTED PURSUANT TO
THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF YOUR AWARD AND
THOSE OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL CONTROL.

PRB Energy, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Recipient:

 

4


--------------------------------------------------------------------------------